Exhibit 10.7

 

 

 

 

 

 

 

 

 

 

 

 

Occidental Petroleum Corporation

Supplemental Retirement Plan II

 

 

 

 

Effective as of January 1, 2005

 

Amended and Restated as of November 1, 2008

 

 


 

Contents

 

 

 

 

 

 

 

Article 1. Introduction

1

1.1 Adoption of the Plan

1

1.2 Purpose of the Plan

1

1.3 Status of the Plan

1

1.4 Application of the Plan

2

 

 

Article 2. Definitions

3

2.1 Definitions

3

 

 

Article 3. Participation

11

3.1 Effective Date of Participation

11

3.2 Reemployment; Resumption of Participation

11

3.3 Allocations to New Participants

12

 

 

Article 4. Benefits

13

4.1 Allocations Relating to the Retirement Plan

13

4.2 Allocations Relating to the Savings Plan

15

4.3 Allocations Relating to the Deferred Compensation Plan

15

4.4 Maintenance of Accounts

16

4.5 Vesting and Forfeiture

17

 

 

Article 5. Payments

18

5.1 Timing and Form of Payments

18

5.2 Payment Elections and Changes

19

5.3 Special Rules for LTD Participants

21

5.4 Death

22

5.5 Small Benefits

22

5.6 Qualified Divorce Orders

22

5.7 Tax Withholding

22

5.8 Reemployment

23

5.9 Special Transition Rule Elections

23

5.10 Compliance with Code Section 409A

26

 

 

Article 6. Administration

27

6.1 The Administrative Committee

27

6.2 Compensation and Expenses

27

6.3 Manner of Action

27

6.4 Chairman, Secretary, and Employment of Specialists

27

6.5 Subcommittees

27

 

i


 

6.6 Other Agents

27

6.7 Records

28

6.8 Rules

28

6.9 Powers and Duties

28

6.10 Decisions Conclusive

28

6.11 Fiduciaries

29

6.12 Notice of Address

29

6.13 Data

29

6.14 Adjustments

29

6.15 Member’s Own Participation

29

6.16 Indemnification

30

 

 

Article 7. Amendment and Termination

32

7.1 Amendment and Termination

32

7.2 Reorganization of Employer

32

7.3 Protected Benefits

32

 

 

Article 8. Claims and Appeals Procedures

33

8.1 Application for Benefits

33

8.2 Claims Procedure for Benefits

33

8.3 Limitations on Actions

35

 

 

Article 9. General Provisions

36

9.1 Unsecured General Creditor

36

9.2 Trust Fund

36

9.3 Nonassignability

36

9.4 Release from Liability to Participant

36

9.5 Employment Not Guaranteed

37

9.6 Gender, Singular & Plural

37

9.7 Captions

37

9.8 Validity

37

9.9 Notice

37

9.10 Applicable Law

37

 

ii


 

Article 1. Introduction

 

1.1       Adoption of the Plan

The Occidental Petroleum Corporation Supplemental Retirement Plan II (the
“Plan”) was originally adopted by Occidental Petroleum Corporation (the
“Company”) effective as of January 1, 2005.  Effective November 1, 2008, the
Occidental Petroleum Corporation Supplemental Retirement Plan (the “Supplemental
Retirement Plan”) is merged with and into this Plan, which is hereby amended and
restated as set forth herein.  Effective November 1, 2008, the account of each
participant under the Supplemental Retirement Plan is transferred to this Plan
and governed by the terms of this Plan.

 

1.2       Purpose of the Plan

It is the purpose of this Plan to provide eligible employees with benefits that
will compensate them for maximums imposed by law upon contributions to qualified
plans.  The portion of the Plan reflecting credits to compensate for the maximum
limits imposed by Code section 415 is intended to constitute an “excess plan” as
defined in ERISA section 3(36).  The remaining portion of the Plan is intended
to constitute a plan which is unfunded and maintained primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees and is intended to meet the exemptions provided in ERISA
sections 201(2), 301(a)(3), and 401(a)(1), as well as the requirements of
Department of Labor Regulation section 2520.104-23.  The Plan shall be
administered and interpreted so as to meet the requirements of these exemptions
and the regulation.

 

1.3       Status of the Plan

 

(a)                                  Nonqualified Plan. The Plan is not
qualified within the meaning of Code section 401(a). The Plan is intended to
provide an unfunded and unsecured promise to pay money in the future and thus
not to involve, pursuant to Treas. Reg. § 1.83-3(e), the transfer of “property”
for purposes of Code section 83. Likewise, allocations under this Plan to the
account maintained for a Participant, and earnings credited thereon, are not
intended to confer an economic benefit upon the Participant nor is the right to
the receipt of future benefits under the Plan intended to result in any
Participant, Beneficiary or Alternate Payee being in constructive receipt of any
amount so as to result in any benefit due under the Plan being includible in the
gross income of any Participant, Beneficiary or Alternate Payee in advance of
the date on which payment of any benefit due under the Plan is actually made.

 

(b)                                 Compliance with Code Section 409A. This Plan
generally is intended to comply with the requirements of Code section 409A and
related regulatory guidance, so that the taxation of Participants and
Beneficiaries on any compensation deferred under this Plan is deferred. 
Notwithstanding the foregoing, any amounts that are credited and paid annually
from a Participant’s account following the Participant’s attainment of a
specified age, as described in Sections 5.1(b)(1) and 5.8(b)(1), are intended to
qualify as short-term deferrals under Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision) and accordingly to be exempt from such requirements.

 

1


 

(c)                                  No Guarantees of Intended Tax Treatment.
The Plan shall be administered and interpreted so as to satisfy the requirements
for the intended tax treatment under the Code described in this section.
However, the treatment of benefits earned under and benefits received from this
Plan, for purposes of the Code and other applicable tax laws (such as state
income and employment tax laws), shall be determined under the Code and other
applicable tax laws and no guarantee or commitment is made to any Participant,
Beneficiary or Alternate Payee with respect to the treatment of accruals under
or benefits payable from the Plan for purposes of the Code and other applicable
tax laws.

 

1.4       Application of the Plan

This restatement of the Plan is applicable to Participants employed by an
Employer on or after November 1, 2008.  In addition, this restatement applies to
Participants who have terminated employment before November 1, 2008 but have
undistributed benefits under the Plan on that date.  All distributions made
under the Plan on or after November 1, 2008 (including distributions of
Supplemental Retirement Plan accounts transferred to this Plan on November 1,
2008) shall be made in accordance with the provisions of this restatement, as
amended from time to time.  For this purpose, distributions to Participants who
have terminated employment before November 1, 2008 generally shall be governed
by Section 5.9 and any other provisions referenced therein.

 

2


 

Article 2. Definitions

 

2.1       Definitions

Whenever the following words and phrases are used in the Plan with the first
letter capitalized, they shall have the meanings specified below, unless the
context clearly indicates otherwise:

 

(a)                                  “Administrative Committee” means the
committee with authority to administer the Plan as provided under section 6.1.

 

(b)                                 “Affiliate” means:

 

(1)                                  Any corporation or other business
organization while it is controlled by or under common control with the Company
within the meaning of Code sections 414 and 1563;

 

(2)                                  Any member of an affiliated service group
within the meaning of Code section 414(m) of which the Company or any Affiliate
is a member;

 

(3)                                  Any entity which, pursuant to Code
section 414(o) and related Treasury regulations, must be aggregated with the
Company or any Affiliate for plan qualification purposes; or

 

(4)                                  Any corporation, trade or business which is
more than 50 percent owned, directly or indirectly, by the Company and which is
designated by the Board or, if authorized by the Board, the Administrative
Committee as an Affiliate.

 

(c)                                  “Alternate Payee” means a former spouse of
a Participant who is recognized by a Divorce Order as having a right to receive
all, or a portion of, the benefits payable under this Plan with respect to the
Participant.

 

(d)                                 “Annual Bonus Paid” means up to the first
$100,000 of bonus paid to a Participant, who is not a “named executive officer”,
as that term is defined in Regulations S-K under the Securities Exchange Act of
1934 (17 CFR §229.402(a)(3)), during the Plan Year under a regular annual
incentive compensation plan, such as the Company’s Variable Compensation Program
or Incentive Compensation Program (but excluding without limitation a special
individual or group bonus, a project bonus, and any other special bonus).

 

(e)                                  “Base Pay of Record” means the base salary
and wages earned while a Participant from an Employer for services rendered,
including pretax deferrals under the Savings Plan, and amounts contributed
pursuant to the Occidental Petroleum Flexible Spending Accounts Plan, as amended
from time to time.

 

(1)                                  Base Pay of Record does not include:

 

3


 

(A)                             Bonuses, incentives, overtime, shift
differential, and overseas differentials;

 

(B)                               Reimbursement for expenses or allowances,
including automobile allowances and moving allowances;

 

(C)                               Any amount contributed by the Employer (other
than pretax deferrals under the Savings Plan and any amounts contributed
pursuant to the Occidental Petroleum Flexible Spending Accounts Plan, as amended
from time to time) to any qualified plan or plan of deferred compensation; and

 

(D)                              Any amount paid by an Employer for other fringe
benefits, such as health and hospitalization, and group life insurance benefits,
or perquisites.

 

(2)                                  Base Pay of Record is determined in
accordance with the following rules:

 

(A)                             For Participants compensated by salary, Base Pay
of Record means the actual base salary of record for the Participant (subject to
the exclusions listed above).

 

(B)                               For Participants compensated based on mileage
driven (primarily truck drivers), Base Pay of Record means the number of miles
driven multiplied by the applicable mileage pay rate (subject to the exclusions
listed above), plus the Participant’s scheduled number of hours worked in the
pay period multiplied by the Participant’s base hourly rate (subject to the
exclusions listed above).

 

(C)                               For Participants compensated at an hourly
rate, Base Pay of Record means the base hourly rate (subject to the exclusions
listed above) multiplied by the number of regularly scheduled hours worked in a
pay period. If the Active Participant’s regularly scheduled work week is more
than 40 hours, Base Pay of Record shall include an additional amount equal to
the base hourly rate (subject to the exclusions listed above) times one half the
number of regularly scheduled hours worked in excess of 40 in the work week.

 

(D)                              For Participants compensated on an eight, ten,
twelve, or some other assigned hour Shift Basis and whose annual compensation is
pre-determined under the Company’s payroll recordkeeping system, Base Pay of
Record for each pay period shall be the Participant’s pre-determined annual
compensation (subject to the exclusions listed above) divided by the number of
pay periods applicable to the Participant during the Plan Year. For the purpose
of this subsection,

 

4


 

the term “Shift Basis” means any arrangement whereby Participants work the
assigned hour daily shifts which may result in alternating work weeks of more
and less than 40 hours per week.

 

(E)                                Base Pay of Record includes vacation pay
received in periodic payments and annual vacation payments made to Employees
paid by commission, but does not include single sum vacation payments to active
or terminating Employees.

 

(F)                                Base Pay of Record includes base salary or
wages received during paid leaves of absence and periodic notice pay, but,
effective July 1, 2006, Base Pay of Record does not include single sum notice
pay payments or any severance pay payments.

 

(G)                               Base Pay of Record does not include long-term
disability payments or payments made to any Participant pursuant to the
Occidental Chemical Corporation Weekly Sickness and Accident Plan unless:

 

(i)                                    Such payments are made to the Participant
through the payroll accounting department of the Company or an Affiliate, and

 

(ii)                                The Participant is ineligible for
participation in the Retirement Plan.

 

(f)                                    “Base Pay Paid” means the Employee Base
Pay of Record, reduced for any deferral of base salary under the Deferred
Compensation Plan.

 

(g)                                 “Beneficiary” means the person or persons
designated by the Participant to receive payment under this Plan in the event of
the Participant’s death prior to the complete distribution to the Participant of
the benefits due under the Plan.  A beneficiary designation shall become
effective only when filed in writing with the Administrative Committee during
the Participant’s lifetime on a paper form prescribed by the Administrative
Committee.  The filing of any new Beneficiary designation form will cancel any
inconsistent Beneficiary designation previously filed.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person or persons entitled to receive the Participant’s
benefits under the Retirement Plan in the event of the Participant’s death,
provided, that if a Participant has previously designated a Beneficiary under
Appendix A of the Occidental Petroleum Corporation Supplemental Retirement Plan
who survives the Participant, the Participant’s Beneficiary shall be the person
or persons so designated under Appendix A of the Occidental Petroleum
Corporation Supplemental Retirement Plan.

 

(h)                                 “Board” means the Board of Directors of the
Company.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

5


 

(j)                                    “Company” means Occidental Petroleum
Corporation and any successor thereto.

 

(k)                                 “DCP Eligible Bonus” means the amount of
bonus a Participant receives and is entitled to defer under the Deferred
Compensation Plan without regard to the annual deferral limit of $75,000 or the
Deferred Compensation Plan balance limit of $1 million, as described in the
Deferred Compensation Plan.

 

(l)                                    “Deferred Compensation Plan” means the
Occidental Petroleum Corporation Modified Deferred Compensation Plan, as amended
from time to time.  Prior to October 12, 2006, “Deferred Compensation Plan”
meant the Occidental Petroleum Corporation 2005 Deferred Compensation Plan, as
amended from time to time.

 

(m)                              “Divorce Order” means any judgment, decree, or
order (including judicial approval of a property settlement agreement) that
relates to the settlement of marital property rights between a Participant and
his former spouse pursuant to a state domestic relations law (including, without
limitation and if applicable, community property law), as described in Treas.
Reg. § 1.409A-3(j)(4)(ii) (or any successor provision).

 

(n)                                “Employee” means any person who is an
Eligible Employee, as defined in the Retirement Plan.

 

                                                Notwithstanding the foregoing,
no individual shall be considered an Employee if such individual is not
classified as a common-law employee in the employment records of the Employer,
without regard to whether the individual is subsequently determined to have been
a common-law employee of the Employer. The persons excluded by this paragraph
from being Employees are to be interpreted broadly to include and to have at all
times included individuals engaged by the Employer to perform services for such
entity in a relationship that the entity characterizes as other than an
employment relationship, such as where the Employer engages the individual to
perform services as an independent contractor or leases the individual’s
services from a third party. The exclusion of the individual from being an
Employee shall apply even if a determination is subsequently made by the
Internal Revenue Service, another governmental agency, a court or other
tribunal, after the individual is engaged to perform such services, that the
individual is an employee of the Employer for purposes of pertinent Code
sections or for any other purpose.

 

(o)                                “Employer” means the Company and any
Affiliate which is designated by the Board or the Administrative Committee and
which adopts the Plan.

 

The Board or, if authorized by the Board, the Administrative Committee may
designate any Affiliate as an Employer under this Plan. The Affiliate shall
become an Employer and a party to this Plan upon acceptance of such designation
effective as of the date specified by the Board or Administrative Committee.

 

By accepting such designation or continuing as a party to the Plan, each
Employer acknowledges that:

 

6


 

(A)                             It is bound by such terms and conditions
relating to the Plan as the Company or the Administrative Committee may
reasonably require;

 

(B)                               The Company and the Administrative Committee
have the authority to review the Affiliate’s compliance procedures and to
require changes in such procedures to protect the Plan;

 

(C)                               It has authorized the Company and the
Administrative Committee to act on its behalf with respect to Employer matters
pertaining to the Plan;

 

(D)                              It shall cooperate fully with Plan officials
and their agents by providing such information and taking such other actions as
they deem appropriate for the efficient administration of the Plan; and

 

(E)                                Its status as an Employer under the Plan is
expressly conditioned on its being and continuing to be an Affiliate of the
Company.

 

Subject to the concurrence of the Board or Administrative Committee, any
Affiliate may withdraw from the Plan, and end its status as an Employer
hereunder, by communicating to the Administrative Committee its desire to
withdraw. Upon withdrawal, which shall be effective as of the date agreed to by
the Board or Administrative Committee, as the case may be, and the Affiliate,
the Plan shall be considered frozen as to Employees of such Affiliate.

 

(p)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(q)                                 “LTD Participant” means an Employee:

 

(1)                                  Who became disabled under the terms of the
Long-Term Disability Plan prior to October 1, 1995; and

 

(2)                                  Who, during the Plan Year, is receiving
benefits under the Long-Term Disability Plan and who was a highly-compensated
employee (as defined in Code section 414(q)) in the year of his commencement of
benefits under the Long-Term Disability Plan; and

 

(3)                                  Who has not commenced payment of his
benefit under this Plan on November 1, 2008.

 

(r)                                    “Long-Term Disability Plan” means the
Occidental Petroleum Corporation Long-Term Disability Plan or, as appropriate to
the LTD Participant or context, the Oxy Vinyls, LP Long-Term Disability Plan.

 

(s)                                  “Participant” means (i) a person meeting
the requirements to participate in the Plan set forth in Article 3 and (ii) any
other person who has an account under the Plan because he previously met such
requirements.

 

7


 

(t)                                    “Plan Year” means the calendar year.

 

(u)                                 “Qualified Divorce Order” means a Divorce
Order that:

 

(1)                                  Creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable to a Participant under this
Plan;

 

(2)                                  Clearly specifies:

 

(A)          The name and the last known mailing address of the Participant and
the name and mailing address of the Alternate Payee covered by the order;

 

(B)           The amount or percentage of the Participant’s benefits to be paid
by this Plan to the Alternate Payee, or the manner in which such amount or
percentage is to be determined;

 

(C)           The number of payments or period to which such order applies; and

 

(D)          That it applies to this Plan; and

 

(3)                                  Does not:

 

(A)          Require this Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

 

(B)           Require this Plan to provide increased benefits;

 

(C)           Require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another Divorce Order
previously determined to be a Qualified Divorce Order; or

 

(D)          Require the payment of benefits under this Plan at a time or in a
manner that would cause the Plan to fail to satisfy the requirements of Code
section 409A (or other applicable section) and any regulations promulgated
thereunder or otherwise jeopardize the deferred taxation of any amounts under
this Plan.

 

(v)                                 “Retirement Plan” means the Occidental
Petroleum Corporation Retirement Plan, as amended from time to time.

 

(w)                               “Savings Plan” means the Occidental Petroleum
Corporation Savings Plan, as amended from time to time.

 

8


 

(x)                                 “Separation from Service” means a
Participant’s “separation from service” as defined under Code section 409A and
Treas. Reg. § 1.409A-1(h) (or successor provisions).  For this purpose, a
Participant shall have a Separation from Service if the Participant ceases to be
an employee of both:

 

(1)                                  The Participant’s Employer;

 

(2)                                  All Affiliates with whom the Participant’s
Employer would be considered a single employer under Code section 414(b) or
414(c).

 

For purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (1) or (2) above shall not be considered to
have a Separation from Service if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(1) or (2) above.

 

A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).

 

(y)                                 “Specified Employee” means an Employee who
is a “specified employee” within the meaning of Section 409A and Treas. Reg.
§ 1.409A-1(i) (or successor provisions) and as determined pursuant to any
rules adopted for such purposes by the Company.

 

(z)                                   “Supplemental Retirement Plan” means the
Occidental Petroleum Corporation Supplemental Retirement Plan in effect on
December 31, 2004 and as amended from time to time, prior to its merger into
this Plan effective November 1, 2008.

 

(aa)                            “Threshold Amount” means the amount determined
by the Company and communicated to Employees in advance of the Plan Year as the
level of annualized Base Pay of Record at which the sum of the following amounts
would exceed the dollar limit in effect for the Plan Year under Code section
415(c)(1)(A):

 

(1)                                 The Contribution Percentage Limit for the
Plan Year, determined under Appendix E of the Savings Plan (or any successor
provision), for a highly compensated employee as defined under Code
section 414(q), or, for the period between January 1, 2005 and December 31,
2006, the Plan Limit for the Plan Year, determined under Appendix II of the
Savings Plan (or any successor provision), times the annualized Base Pay of
Record;

 

(2)                                 6 percent of the sum of the annualized Base
Pay Paid plus an assumed 50% of Annual Bonus Paid; and

 

9


 

(3)           The annual employer contributions for the Plan Year that would be
made to the Retirement Plan based on the Employee’s annualized Base Pay of
Record assuming that the Employee has attained age 35 as of the last day of the
Plan Year.

 

(bb)                          “Wage Base” means the dollar amount of wages,
within the meaning set forth in Code section 3121(a), upon which the Employer
must pay Social Security Old Age, Survivors and Disability taxes for a Plan
Year.

 

10


 

Article 3. Participation

 

3.1       Effective Date of Participation

An Employee who is a Participant in the Plan on October 31, 2008 shall continue
as a Participant on November 1, 2008.  Any other Employee shall become a
Participant on the first day of the month next following the end of the 30-day
period beginning on the first to occur of the following:

 

(a)                                  The first day on which the Employee’s
annualized Base Pay of Record exceeds the Threshold Amount.

 

(b)                                 The first day on which the Employee’s
annualized Base Pay of Record exceeds the amount specified in Code
section 401(a)(17), as adjusted and in effect for the Plan Year.

 

(c)                                  The Employee (1) is eligible to participate
in both the Retirement Plan and the Deferred Compensation Plan, and (2) is
eligible to receive a bonus granted under any management incentive compensation
plan of an Employer.

 

(d)                                 The Employee (1) is eligible to participate
in the Savings Plan and (2) makes a deferral election under the Deferred
Compensation Plan for the Plan Year.

 

For purposes of subsections (c) and (d) above, in the case of any Employee other
than a newly hired Employee, the Employee’s eligibility for the Deferred
Compensation Plan and whether or not the Employee has made a deferral election
under the Deferred Compensation Plan shall be determined during the open
enrollment period for that plan prior to each Plan Year.

 

Notwithstanding anything contained herein, any Employee who is entitled to
receive supplemental retirement benefits upon his retirement pursuant to a
written contract of employment between the Employee and the Company or an
Affiliate shall be ineligible to be a Participant effective for future
allocations as of the first day of the Plan Year following the effective date of
such contractual provision.

 

Notwithstanding the foregoing, an Employee who participates or is eligible to
participate in the THUMS Long Beach Company Savings and Investment Plan or the
THUMS Long Beach Company Pension Plan in 2008 and who meets the requirements of
subsection (a), (b), (c) or (d) above shall become a Participant on January 1,
2009.

 

3.2       Reemployment; Resumption of Participation

If a Participant terminates employment and is subsequently reemployed as an
Employee by an Employer, the Participant shall resume active participation in
the Plan on the first date that the Participant again meets one or more of the
requirements set forth in Section 3.1.  A Participant who ceases to actively
participate in the Plan because he no longer meets any of the requirements

 

11


 

set forth in Section 3.1 shall resume active participation in the Plan on the
first date that the Participant again meets one or more such requirements.

 

3.3       Allocations to New Participants

Allocations under Article 4 of the Plan shall be based solely on compensation
paid for services performed after the date the Employee becomes a Participant in
accordance with Section 3.1.

 

12


 

Article 4. Benefits

 

4.1       Allocations Relating to the Retirement Plan

 

(a)                                  Eligibility. The following Employees who
become Participants shall be provided the allocation for the Plan Year specified
in subsection (b):

 

(1)           An Employee:

 

(A)          Who is eligible to participate in the Savings Plan and the
Retirement Plan for the Plan Year, and

 

(B)          Whose annualized Base Pay of Record exceeds the Threshold Amount
applicable to the Employee for the Plan Year.

 

If the Employee’s annualized Base Pay of Record increases during the Plan Year
such that it exceeds the Threshold Amount, then the Employee shall be eligible
for the allocation specified in subsection (b) as of the first payroll period
for which the Employee’s annualized Base Pay of Record exceeds the Threshold
Amount (or, if later, as of the date the Employee’s participation in the Plan
commences pursuant to Section 3.1). If the Employee’s annualized Base Pay of
Record decreases during the Plan Year such that it no longer exceeds the
Threshold Amount, then the Employee shall cease to be eligible for the
allocation specified in subsection (b) as of the first payroll period for which
the Employee’s annualized Base Pay of Record falls below the Threshold Amount.

 

(2)           An individual who is an LTD Participant for the Plan Year.

 

(b)                                 Allocation Amount.

 

(1)                                Contingent Credit. A credit shall be made as
of the last day of each month to a contingent account maintained for each
Participant described in subsection (a). The amount of the credit for the month
shall be:

 

(A)                              For a Participant who shall not attain age 35
as of the last day of the Plan Year, the sum of:

 

(i)                                     4 percent of Base Pay of Record for the
calendar month below the Wage Base; plus

 

(ii)                                  8 percent of Base Pay of Record for the
calendar month above the Wage Base.

 

13


 

(B)                                For a Participant who shall attain age 35 as
of the last day of the Plan Year, the sum of:

 

(i)                                     7 percent of Base Pay of Record for the
calendar month below the Wage Base; plus

 

(ii)                                  12 percent of Base Pay of Record for the
calendar month above the Wage Base.

 

For purposes of calculating contingent allocations under this section, an
Employee shall have Base Pay of Record above the Wage Base for a calendar month
only to the extent that the Employee’s Base Pay of Record for the Plan Year,
determined as of the last day of such pay period, is in excess of the Wage Base.

 

(2)                                  Reduction Amount. The amounts contingently
credited to the account maintained for the Participant during the Plan Year
under paragraph (1) shall be reduced as of the last day of the Plan Year, but
not below zero, by the amount determined under this paragraph. The reduction
amount is intended to be equal to the Employee’s allocation under the Retirement
Plan for the Plan Year assuming that the Employee maximized deferrals under the
Savings Plan.  After the reduction described in this paragraph, the remaining
amount shall be permanently credited to the account maintained for the
Participant.

 

(A)                              No reduction shall apply to the account
maintained for any Participant, including an LTD Participant, who is not an
Employee on the last day of the Plan Year.

 

(B)                                The reduction amount for other Participants
shall be equal to the dollar limit in effect for the Plan Year under Code
section 415(c)(1)(A) minus sum of the following:

 

(i)                                     Effective beginning on or after
January 1, 2007,

 

(I)                                   the Contribution Percentage Limit for the
Plan Year, determined under Appendix E of the Savings Plan (or any successor
provision) times the Participant’s Base Pay Paid and 6 percent of the Annual
Bonus Paid for the Plan Year, and

 

(II)                               6 percent times the sum of the Participant’s
Base Pay Paid and Annual Bonus Paid for the Plan Year;

 

(ii)                                  For the period between January 1, 2005 and
December 31, 2006:

 

14


 

(I)                                    The Plan Limit for the Plan Year,
determined under Appendix II of the Savings Plan (or any successor provision),
times the Participant’s Base Pay Paid, and

 

(II)                                6 percent times the Participant’s Base Pay
Paid for the Plan Year.

 

For purposes of determining the reduction under this subparagraph, no portion of
the sum of the Participant’s Base Pay Paid and Annual Bonus for the Plan Year in
excess of the amount specified in Code section 401(a)(17) in effect for the Plan
Year shall be taken into account. The reduction amount shall not be less than
zero.

 

(3)                                  Earnings Allocation. The Employer shall
also permanently credit earnings on the monthly allocations under
paragraph (1) for the Plan Year as if such allocations shared in earnings at the
rate and in the manner described in section 4.4. The earning allocation under
this paragraph shall not be subject to reduction under paragraph (2).

 

4.2       Allocations Relating to the Savings Plan

 

(a)                                  Eligibility.  An Employee who is eligible
to participate in the Savings Plan for the Plan Year and whose Base Pay Paid
plus Annual Bonus Paid for the Plan Year exceeds the amount specified in Code
section 401(a)(17) as adjusted and in effect for the Plan Year shall be provided
the allocation for the Plan Year specified in subsection (b).

 

(b)                                 Allocation Amount. The amount to be
allocated as of the last day of the Plan Year under this Plan with respect to a
Participant described in subsection (a) above for the Plan Year shall equal the
sum of:

 

(1)                                 6 percent of the Employee’s Base Pay Paid
plus Annual Bonus Paid in excess of the amount specified in Code
section 401(a)(17) as adjusted and in effect for the Plan Year; and

 

(2)                                 5 percent of the amount allocated under
paragraph (1) which shall be allocated to the account maintained for the
Participant in lieu of interest on such amount for the Plan Year.

 

4.3         Allocations Relating to the Deferred Compensation Plan

 

(a)           Retirement Plan

 

(1)                                  Eligibility. An Employee who is a
participant in the Retirement Plan and eligible to participate in the Deferred
Compensation Plan for the Plan Year shall be provided the allocation for the
Plan Year specified in paragraph (2).

 

15


 

(2)                                  Allocation Amount.  The amount to be
allocated in a Plan Year with respect to a Participant described in paragraph
(1) shall equal the Participant’s applicable percentage multiplied by the amount
of the Participant’s DCP Eligible Bonus. This allocation shall be made
irrespective of whether such Participant elects to defer all or any part of his
DCP Eligible Bonus under the Deferred Compensation Plan.  Notwithstanding the
preceding sentence, no allocation shall be made to the account of a Participant
who is not an Employee on the date such bonus is awarded.

 

For purposes of this subsection, the term “applicable percentage” shall mean
12 percent in the case of a Participant who shall attain age 35 prior to the end
of the Plan Year in which the allocation is made and 8 percent in the case of a
Participant who shall not attain age 35 prior to the end of the Plan Year in
which the allocation is made.  The allocation described in this section shall be
made to the account of each Participant effective as of the date on which the
Participant is awarded his DCP Eligible Bonus.

 

(b)                                 Savings Plan

 

(1)                                  A Participant who is eligible to
participate in the Savings Plan and makes a deferral election under the Deferred
Compensation Plan for the Plan Year shall be provided the allocation for the
Plan Year specified in paragraph (2).

 

(2)                                  The amount to be allocated for a Plan Year
with respect to a Participant described in paragraph (1) shall equal the amount
by which the contribution that would otherwise have been made by the Company or
other Employer on behalf of the Participant to the Savings Plan for such Plan
Year is reduced by reason of the reduction in the Participant’s Base Pay of
Record for such Plan Year and/or the Participant’s Annual Bonus Paid in such
Plan Year because of deferrals under the Deferred Compensation Plan, assuming
that the Participant’s contribution percentage under the Savings Plan for the
Plan Year is 6 percent.  The allocation described in this
Section 4.3(b)(2) shall be made to the account of a Participant at the same time
as the employer contribution for such Plan Year is made to the Savings Plan.  No
allocations shall be made to Participants’ accounts under this
Section 4.3(b)(2) prior to January 1, 2009.

 

4.4       Maintenance of Accounts

 

(a)                                  Each Employer shall establish and maintain,
in the name of each Participant employed by that Employer, an individual account
which shall consist of all amounts credited to the Participant. As of the end of
each month, the Administrative Committee shall increase the balance, if any, of
the Participant’s individual account as of the last day of the preceding month,
by multiplying such amount by a number equal to one plus .167% plus the monthly
yield on 5-Year Treasury Constant Maturities for the monthly processing period. 
Notwithstanding the foregoing, any allocation made to a Participant’s account
pursuant to Section 4.3(b)(2) shall be

 

16


 

credited with interest, at a rate equivalent to that set forth in the preceding
sentence, from the date such allocation is made to the Participant’s account.

 

(b)                                 The individual account of each Participant
shall represent a liability, payable when due under this Plan, out of the
general assets of the Company, or from the assets of any trust, custodial
account or escrow arrangement which the Company may establish for the purpose of
assuring availability of funds sufficient to pay benefits under this Plan,
provided that  no assets shall be transferred to a trust or other account if
such transfer would result in the taxation of benefits prior to distribution
under Code section 409A(b). The money and any other assets in any such trust or
account shall at all times remain the property of the Company, and neither this
Plan nor any Participant shall have any beneficial ownership interest in the
assets thereof. No property or assets of the Company shall be pledged,
encumbered, or otherwise subjected to a lien or security interest for payment of
benefits hereunder. Accounting for this Plan shall be based on generally
accepted accounting principles.

 

4.5       Vesting and Forfeiture

Notwithstanding any other Plan provision, all benefits under this Plan shall be
contingent and forfeitable and no Participant shall have a vested interest in
any benefit unless, while he is still employed by an Employer, he becomes fully
vested in his benefit under the Retirement Plan (or would have become vested if
he were a participant in the Retirement Plan).  A person who terminates
employment with an Employer for any reason prior to becoming vested hereunder
shall not receive a benefit, provided that, upon rehire by an Employer, any
amounts forfeited by a Participant at the time of his termination of employment
shall be restored, without interest, to his account and, as set forth in
Section 5.8, shall be subject to the same terms and conditions relating to
distribution as were applicable at the time of his prior termination of
employment.

 

17


 

Article 5. Payments

 

5.1         Timing and Form of Payments

 

(a)                                 Payment Events.  A Participant’s vested
account under this Plan shall be paid on the earliest to occur of the following
payment events:

 

(1)                                  The Participant’s attainment of a specified
age elected by the Participant that is age 60 or above;

 

(2)                                  The Participant’s Separation from Service;
or

 

(3)                                  The Participant’s death.

 

(b)           Timing and Form.

 

(1)                                  Attainment of Specified Age.  If payment is
made on account of a Participant’s attainment of a specified age (60 or above),
payment shall be made to the Participant in a single lump sum within the first
90 days of the calendar year following the calendar year in which the
Participant reaches the specified age.  In addition, within the first 70 days of
each subsequent calendar year, the Participant shall be paid any additional
amounts credited to the Participant’s account since the prior payment date.

 

(2)                                  Separation from Service.

 

(A)                              If payment is made on account of the
Participant’s Separation from Service, payment shall be made or commence within
the first 90 days of the calendar year following the calendar year in which the
Participant’s Separation from Service occurs.  Notwithstanding the foregoing, in
the case of a Participant who is a Specified Employee, payment shall be made or
commence in the month next following the date that is six (6) months after the
date of the Participant’s Separation from Service, if later than the time
provided above.

 

(B)                                Payment shall be made in a single lump sum or
in annual installments over 5, 10, 15, or 20 years, as elected by the
Participant.  If the Participant elects to have payment made in annual
installments, the installments shall be paid within the first 90 days of each
calendar year during the installment period (except that the first installment
may be delayed in the case of a Specified Employee as provided above).  During
the installment period, the Participant’s account shall continue to be adjusted
as provided in Section 4.4(a) until the installments have been completed.  The
amount of each annual installment shall equal the amount credited to the
Participant’s account as of the last day of the month preceding the date of
payment multiplied by a fraction, the

 

18


 

numerator of which is one (1), and the denominator of which is the number of
installments (including the current installment) which remain to be paid.

 

(C)                                If a Participant who is receiving installment
payments on account of his Separation from Service has also made a specified age
election and attains the specified age before the completion of all
installments, the remaining installments shall be paid to him at the scheduled
time or times without regard to his attainment of such age.

 

(3)                                  Death.  If payment is made on account of
the Participant’s death, payment shall be made to the Participant’s Beneficiary
in a single lump sum 120 days following the date of the Participant’s death.

 

(c)                                  Valuation of Benefits.  The amount of any
payment to a Participant under this Article shall be determined based on the
value of the Participant’s vested account as of the last day of the month
preceding the date of payment.

 

5.2         Payment Elections and Changes

 

(a)           Payment Elections.

 

(1)                                  An Employee who becomes a Participant on or
after November 1, 2008 shall make the elections provided for in Section 5.1
(i.e., an election to have payment made at a specified age (60 or above) prior
to Separation from Service and/or an election as to form of payment upon
Separation from Service) within 30 days after date the Employee first meets one
or more of the requirements for participation set forth in Section 3.1. 
Notwithstanding the foregoing, an Employee who participates or is eligible to
participate in the THUMS Long Beach Company Savings and Investment Plan or the
THUMS Long Beach Company Pension Plan at any time in 2008 and becomes a
Participant on January 1, 2009 shall make such elections by December 31, 2008.

 

(2)                                  An Employee who became a Participant before
November 1, 2008 shall be permitted to make a transition election as set forth
in Section 5.9.  If the Employee does not make a transition election with
respect to form of payment upon Separation from Service and had previously made
an election to have payment upon Separation from Service made in a lump sum or
in annual installments over 5, 10, 15 or 20 years, payment on account of the
Participant’s Separation from Service shall be made in accordance with the
rules set forth in Section 5.1(b)(2) in the form previously elected by the
Participant.  For this purpose, if the Participant had different payment
elections in effect for his account under this Plan and his account under the
Supplemental Retirement Plan prior to November 1, 2008, or had an election in
effect under one plan but not the other, the accounts shall continue to be

 

19


 

maintained separately and these provisions shall be applied separately to each
account.

 

(3)                                  If a Participant does not elect to have
payment made at a specified age, payment shall be made on the earlier of the
Participant’s Separation from Service or death in accordance with
Section 5.1(b)(2) or (3), as applicable.  If a Participant does not elect an
installment payment option for payment on account of a Separation from Service,
any payment on account of the Participant’s Separation from Service shall be
made in a single lump sum at the time provided in Section 5.1(b)(2).

 

(b)                                 Changes in Time or Form of Payment.  A
Participant may elect to change the time or form of payment of his account in
accordance with the rules set forth below.  For purposes of these rules, an
election to receive distribution in a series of annual installments shall be
treated as a single payment.

 

(1)                                  Permitted Changes.

 

(A)                              A Participant who has elected payment at a
specified age may elect another specified age that is age 65 or above, subject
to the limitations of paragraph (2).

 

(B)                                A Participant may elect to change the form of
payment upon Separation from Service.

 

(2)                                  Requirements.  Any election by a
Participant under this subsection shall meet the following requirements:

 

(A)                              The election shall not be effective until at
least 12 months after the election is filed with the Administrative Committee;

 

(B)                                The election must defer payment (or payment
of the initial installment, if applicable) for a period of at least five years
from the date that payment (or payment of the initial installment, if
applicable) would otherwise have been made; and

 

(C)                                The election must be made at least 12 months
prior to the beginning of the calendar year in which payment (or payment of the
initial installment, if applicable) is otherwise scheduled to be made.

 

(3)                                  A Participant may make only two changes
pursuant to this Section 5.2(b).  Each such change must satisfy all of the
requirements of Section 5.2(b)(2).  No further changes may be made following a
Participant’s Separation from Service.

 

(c)                                  Procedures.  All payment elections under
this Plan shall be made in accordance with the provisions of this Plan and the
rules and procedures established by the Administrative Committee for the time
and manner of making elections.

 

20


 

5.3       Special Rules for LTD Participants.

 

(a)           Payment Events.  An LTD Participant’s vested account shall be paid
on the earliest to occur of the following payment events:

 

(1)                                  The Participant’s attainment of age 65 or
any earlier age elected by the Participant that is at least age 60; or

 

(2)                                  The Participant’s death.

 

(b)           Timing and Form.

 

(1)                                  Attainment of Specified Age (60-64).  If
payment is made on account of a Participant’s attainment of a specified age
elected by the Participant (between 60 and 64), payment shall be made to the
Participant in a single lump sum within the first 90 days of the calendar year
following the calendar year in which the Participant reaches the specified age. 
In addition, within the first 70 days of each subsequent calendar year, the
Participant shall be paid any additional amounts credited to the Participant’s
account since the prior payment date.

 

(2)                                  Attainment of Age 65.  If payment is made
on account of the Participant’s attainment of age 65, payment shall be made or
commence within the first 90 days of the calendar year following the calendar
year in which the Participant reaches age 65.  Payment shall be made in a single
lump sum or in annual installments over 5, 10, 15, or 20 years, as elected by
the LTD Participant.  If the Participant elects to have payment made in annual
installments, the installments shall be calculated and paid as set forth in
Section 5.1(b)(2)(B).

 

(3)                                  Death.  Payment on account of the LTD
Participant’s death shall be made as provided in Section 5.1(b)(3).

 

(c)                                  Elections.

 

(1)                                  An LTD Participant shall be permitted to
make a transition election as set forth in Section 5.9.  If an LTD Participant
does not make a transition election and had previously made an election under
the prior provisions of the Plan to have payment made in a lump sum or in annual
installments over 5, 10, 15 or 20 years, payment on account of the LTD
Participant’s attainment of age 65 shall be made in the form previously elected
by the Participant.  If the LTD Participant had different payment elections in
effect for his account under this Plan and his account under the Supplemental
Retirement Plan prior to November 1, 2008, or had an election in effect under
one plan but not the other, the accounts shall continue to be maintained
separately and these provisions shall be applied separately to each account.

 

21


 

(2)                                  If an LTD Participant does not elect to
have payment made at a specified age between 60 and 64, payment shall be made on
the earlier of the LTD Participant’s attainment of age 65 or death in accordance
with Section 5.3(b)(2) or (3), as applicable.  If an LTD Participant does not
elect an installment payment option for payment on account of attainment of age
65, any payment on account of the Participant’s attainment of age 65 shall be
made in a single lump sum at the time provided in Section 5.3(b)(2).

 

5.4       Death

If a Participant dies before the complete distribution of his account, the
account or remaining account shall be paid to the Participant’s Beneficiary in a
single lump sum 120 days following the date of the Participant’s death.

 

5.5       Small Benefits

Notwithstanding any election by a Participant to receive payment of any account
maintained for the Participant under the Plan in an installment payment form, if
the value of such account is less than $50,000 at the time payment in such form
is scheduled to commence, the account shall be paid to the Participant in a
single lump sum on the scheduled commencement date.

 

5.6       Qualified Divorce Orders

 

Subject to the policies and procedures established by the Administrative
Committee under Section 9.3(b), payment may be made from the balance of a
Participant’s vested account to the extent necessary to fulfill a Qualified
Divorce Order.

 

5.7       Tax Withholding

 

(a)                                  To the extent required by law in effect at
the time payments are made, the Participant’s Employer shall withhold from
payments made hereunder the taxes required to be withheld by Federal, state and
local law.

 

(b)                                 The Participant’s Employer shall have the
right at its option (1) to require a Participant to pay or provide for payment
of the amount of any taxes that the Employer may be required to withhold with
respect to amounts credited to the Participant’s account or (2) deduct from any
amount of salary, bonus or other payment otherwise payable in cash to the
Participant the amount of any taxes that the Employer may be required to
withhold with respect to amounts credited to the Participant’s account.  In
addition, as permitted by Treas. Reg. § 1.409A-3(j)(4)(vi) (or any successor
provision), payments may be made under the Plan to pay any Federal Insurance
Contributions Act (FICA) tax imposed under Code sections 3101 and 3121(v)(2) on
the Participant’s account, and to pay any income tax imposed under Code
section 3401 (i.e., wage withholding) or the corresponding withholding
provisions of applicable state or local law as a result of payment of the FICA
amount, as well as to pay the additional income tax attributable to the
pyramiding wages and taxes.  The total payment may not exceed the aggregate FICA
tax amount and the income tax withholding related to such FICA tax amount.

 

22


 

5.8       Reemployment

 

(a)                                  Continued distribution of account.  If a
Participant who is receiving payment on account of his Separation from Service
is reemployed by an Employer or Affiliate prior to the complete distribution of
his account, the account or remaining account shall be paid to the Participant
at the scheduled time or times without regard to the Participant’s reemployment.

 

(b)                                 New account.  If a terminated Participant is
reemployed by an Employer and resumes active participation in the Plan pursuant
to Section 3.2, a new account shall be established for such Participant to which
allocations relating to the period following the Participant’s reemployment (and
any unvested amounts forfeited from the Participant’s account at the time of his
first termination) shall be credited.  Such new account, to the extent vested,
shall be paid in accordance with the provisions of this Plan and the
Participant’s most recent payment election, if any, prior to his first
termination.  For this purpose, the following rules shall apply:

 

(1)                                  If the Participant had previously elected
(including pursuant to Section 5.9(b)(1)) to have payment made at a specified
age (60 or above) prior to Separation from Service or death and has reached such
specified age at the time of his reemployment, the Participant shall be paid,
within the first 70 days of each calendar year following the calendar year
containing his reemployment date, the amount credited to his account as of the
last day of the month preceding the date of payment.

 

(2)                                  Any election made as a terminated
Participant pursuant to Section 5.9(b)(2) or (3) shall not be taken into account
for purposes of this provision.  Instead, if the Participant had, prior to such
transition election, made an election under this Plan to have payment upon
termination made in a lump sum or in annual installments over 5, 10, 15 or 20
years, payment on account of the Participant’s subsequent Separation from
Service shall be made in accordance with the rules set forth in
Section 5.1(b)(2) in the form previously elected by the Participant.

 

(3)                                  If the Participant has no prior election
taken into account under the foregoing provisions, payment shall be made in a
single lump sum in accordance with the rules set forth in Section 5.1(b)(2) upon
the Participant’s subsequent Separation from Service.

 

5.9       Special Transition Rule Elections

 

(a)                                  2005 Transition Elections.  Any Employee
who was a Participant during the 2005 Plan Year was permitted to make an
election with respect to the time and form of payment of the account maintained
for the Participant upon the earlier of the

 

23


 

Participant’s Separation from Service or the 60th day after the adoption of the
Plan by the Board, but in no event later than December 31, 2005.

 

(b)                                 2008 Transition Elections.  Participants
shall be permitted to make the additional transition elections described below
in 2008.  The period for making such elections (the “transition election
period”) shall be determined by the Administrative Committee, provided that all
such elections must be made by and shall become irrevocable as of December 31,
2008.  All payments to Participants pursuant to this Section 5.9 shall be
subject to the rules set forth in Sections 5.4 through 5.7 and Section 5.10.

 

(1)                                  Active Participants.

 

(A)                              Each Participant who has not separated from
service before the end of the transition election period may make any payment
election available under Section 5.1 (i.e., an election to have payment made at
a specified age (60 or above) prior to Separation from Service and/or an
election as to form of payment upon Separation from Service).  Payment pursuant
to any such election shall be made as provided in Section 5.1.

 

(B)                                To the extent a Participant does not make the
available elections pursuant to this provision, payment of the Participant’s
account shall be made as set forth in Sections 5.2(a)(2) and (3).

 

(C)                                Notwithstanding the foregoing, in the case of
any Participant previously covered by Appendix A of the Supplemental Retirement
Plan who made the election described in Appendix A to have payment made or
commence upon attainment of a specified age between 55 and 70-1/2, if the
Participant does not make a transition election under this Section 5.9(b)(1) to
have payment made at a new specified age, then payment to the Participant shall
be made or commence within the first 90 days of the calendar year following the
later of (A) the Participant’s Separation from Service and (B) the Participant’s
attainment of the specified age previously elected by the Participant, provided
that, if the Participant is a Specified Employee and payment is made on account
of the Participant’s Separation from Service, payment shall be made or commence
in the month next following the date that is six (6) months after the date of
the Participant’s Separation from Service, if later than the time provided
above.  Payment shall be made in the form (i.e., lump sum or installments over
5, 10, 15 or 20 years) elected by the Participant under this Section 5.9(b)(1)
or, if the Participant does not make a transition election, the form previously
elected by the Participant under Appendix A of the Supplemental Retirement Plan,
or, if none, in a lump sum.

 

24


 

(2)                                  Terminated Participants.

 

(A)                              Each Participant who has a Separation from
Service before the end of the transition election period may elect to have his
account or remaining account paid in a single lump sum in March 2009, provided,
that a Participant who is a Specified Employee shall receive such distribution
in the month next following the date that is six (6) months after the date of
the Participant’s Separation from Service, if later than the time provided
above.

 

(B)                                If a Participant does not make an election
pursuant to this provision:

 

(I)                                    If installment payments to the
Participant have already commenced, the Participant’s remaining account shall be
paid over the remaining number of installments in accordance with the rules set
forth in Section 5.1(b)(2)(B).

 

(II)                                If payment to the Participant has not
commenced, payment shall be made in accordance with the rules set forth in
Section 5.1(b)(2).  If the Participant has previously made a payment election as
to form of payment upon Separation from Service (i.e., a lump sum or
installments over 5, 10, 15 or 20 years), payment shall be made in the form
previously elected.

 

(3)                                  Exhibit A and B Participants.

 

(A)                              Any Participant identified in Exhibit A as
“Active” may make the payment elections available to other active Participants
as described above.

 

(B)                                Any Participant identified in Exhibit A or B
as “Retired with account balance” may make the election available to other
terminated Participants as described above.

 

(C)                                If a Participant listed in Exhibit A or B
does not make an election pursuant to this provision:

 

(I)                                    If installment payments to the
Participant have already commenced, the Participant’s remaining account shall be
paid over the remaining number of installments in accordance with the rules set
forth in Section 5.1(b)(2)(B).

 

(II)                                If payment to the Participant has not
commenced, payment of the Participant’s Account shall be made or commence within
the first 90 days of the year indicated on Exhibit A or B, as applicable. 
Payment shall be made in the form previously

 

25


 

elected by the Participant (i.e., in a lump sum or installments over 5, 10, 15
or 20 years) or, if the Participant has not previously made a payment election,
in a single lump sum.

 

(4)                                  LTD Participants.

 

(A)                              Each LTD Participant may make any payment
election available under Section 5.3 (i.e., an election to have payment made at
a specified age (between 60 and 64) prior to Separation from Service and/or an
election as to form of payment upon attainment of age 65).  Payment pursuant to
any such election shall be made as provided in Section 5.3.

 

(B)                                To the extent an LTD Participant does not
make the available elections pursuant to this provision, payment of the
Participant’s account shall be made as set forth in Section 5.3.

 

(5)                                  Maintenance of Separate Accounts.  If a
Participant does not make a transition election under the foregoing provisions
(so that prior elections continue to apply) and had different payment elections
in effect under for his account under this Plan and his account under the
Supplemental Retirement Plan prior to November 1, 2008, or had an election in
effect under one plan but not the other, the accounts shall continue to be
maintained separately and the above provisions shall be applied separately to
each account.

 

5.10     Compliance with Code Section 409A

Notwithstanding anything herein to the contrary, any amount that would have been
paid in 2008 under the prior provisions of the Plan shall be paid by
December 31, 2008.  No amount shall be paid in 2008 under the provisions of this
restatement that would not have been paid in 2008 under the prior provisions of
the Plan.

 

26


 

Article 6. Administration

 

6.1       The Administrative Committee

The Plan shall be administered by an Administrative Committee.  The
Administrative Committee shall be composed of three or more members, who shall
be appointed by the Board and shall hold office at the discretion of the Board. 
Such members may, but need not, be Employees of the Company.

 

Any member of the Administrative Committee may resign by delivering his written
resignation to the Board and to the Administrative Committee Secretary.  Such
resignation shall be effective no earlier than the date of the written notice.

 

6.2       Compensation and Expenses

The members of the Administrative Committee who are Employees shall serve
without compensation for services as a member.  All expenses of the
Administrative Committee shall be paid directly by the Company.  Such expenses
may include any expenses incident to the functioning of the Administrative
Committee, including, but not limited to, fees of the Plan’s accountants,
outside counsel and other specialists and other costs of administering the Plan.

 

6.3       Manner of Action

A majority of the members of the Administrative Committee at the time in office
shall constitute a quorum for the transaction of business.  All resolutions
adopted and other actions taken by the Administrative Committee at any meeting
shall be by the vote of a majority of those present at any such meeting.  The
Administrative Committee may take action without a meeting if a majority of the
members at the time in office give written consent.

 

6.4       Chairman, Secretary, and Employment of Specialists

The members of the Administrative Committee shall elect one of their number as
Chairman and shall elect a Secretary who may, but need not, be a member.  They
may authorize one or more of their number or any agent to execute or deliver any
instrument or instruments on their behalf, and may employ such counsel,
auditors, and other specialists and such other services as they may require in
carrying out the provisions of the Plan.

 

6.5       Subcommittees

The Administrative Committee may appoint one or more subcommittees and delegate
such of its power and duties as it deems desirable to any such subcommittee, in
which case every reference herein made to the Administrative Committee shall be
deemed to mean or include the subcommittees as to matters within their
jurisdiction.  The members of any such subcommittee shall consist of such
officers or other employees of the Company and such other persons as the
Administrative Committee may appoint.

 

6.6       Other Agents

The Administrative Committee may also appoint one or more persons or agents to
aid it in carrying out its duties as a fiduciary, and delegate such of its
powers and duties as it deems desirable to such person or agents.

 

27


 

6.7       Records

All resolutions, proceedings, acts, and determinations of each Committee shall
be recorded by the Secretary thereof or under his supervision, and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved in the custody of the
Secretary.

 

6.8       Rules

Subject to the limitations contained in the Plan, the Administrative Committee
shall be empowered from time to time in its discretion to adopt by-laws and
establish rules for the conduct of its affairs and the exercise of the duties
imposed upon it under the Plan.

 

6.9       Powers and Duties

The Administrative Committee shall have responsibility for the general
administration of the Plan and for carrying out its provisions. The
Administrative Committee shall have such powers and duties as may be necessary
to discharge its functions hereunder, including, but not limited to, the
following:

 

(a)                                  To construe and interpret the Plan, to
supply all omissions from, correct deficiencies in and resolve ambiguities in
the language of the Plan;

 

(b)                                 To decide all questions of eligibility, to
determine the right of any person to an allocation and the amount thereof, and
to determine the manner and time of payment of any benefits hereunder, all in
accordance with the Plan;

 

(c)                                  To obtain from the Employees such
information as shall be necessary for the proper administration of the Plan and,
when appropriate, to furnish such information promptly to other persons entitled
thereto;

 

(d)                                 To prepare and distribute, in such manner as
the Company determines to be appropriate, information explaining the Plan; and

 

(e)                                  To establish and maintain such accounts in
the name of each Participant as are necessary.

 

In administering the Plan, the Administrative Committee shall exercise its
powers in a manner designed to ensure that the Plan complies with the
requirements of Code section 409A, to the extent applicable.

 

6.10     Decisions Conclusive

The Administrative Committee shall exercise its powers hereunder in a uniform
and nondiscriminatory manner.  Any and all disputes with respect to the Plan
which may arise involving Participants or their Beneficiaries shall be referred
to the Administrative Committee and its decision shall be final, conclusive, and
binding.  Furthermore, if any question arises as to the meaning, interpretation,
or application of any provision hereof, the decision of the Administrative
Committee with respect thereto shall be final.

 

28


 

6.11     Fiduciaries

The fiduciaries named in this Article shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
this Plan.  The Company shall have the sole authority to amend or terminate, in
whole or in part, this Plan. The Administrative Committee shall be a fiduciary
under the Plan and shall have the sole responsibility for the administration of
this Plan.  The officers and Employees of the Company shall have the
responsibility of implementing the Plan and carrying out its provisions as the
Administrative Committee shall direct.  A fiduciary may rely upon any direction,
information, or action of another fiduciary as being proper under this Plan, and
is not required under this Plan to inquire into the propriety of any such
direction, information, or action.  It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of his own powers,
duties, responsibilities, and obligations under this Plan and shall not be
responsible for any act or failure to act of another fiduciary.  No fiduciary
guarantees in any manner the payment of benefits from this Plan.  Any party may
serve in more than one fiduciary capacity with respect to the Plan.

 

6.12     Notice of Address

Each person entitled to benefits from the Plan must file with the Administrative
Committee or its agent, in writing, his mailing address and each change of his
mailing address. Any communication, statement, or notice addressed to such a
person at his latest reported mailing address will be binding upon him for all
purposes of the Plan, and neither the Administrative Committee nor the Company
shall be obliged to search for or ascertain his whereabouts.

 

6.13     Data

All persons entitled to benefits from the Plan must furnish to the
Administrative Committee such documents, evidence, or information, including
information concerning marital status, as the Administrative Committee considers
necessary or desirable for the purpose of administering the Plan.  It shall be
an express condition of the Plan that each such person must furnish such
information and sign such documents as the Administrative Committee may require
before any benefits become payable from the Plan, provided that payment shall in
all cases be made by the time required by Code section 409A.  The Administrative
Committee shall be entitled to distribute to a non-spouse Beneficiary in
reliance upon the signed statement of the Participant that he is unmarried
without any further liability to a spouse if such statement is false.

 

6.14     Adjustments

Subject to the requirements of Code section 409A, the Administrative Committee
may adjust benefits under the Plan or make such other adjustments with respect
to a Participant or Beneficiary as are required to correct administrative errors
or provide uniform treatment in a manner consistent with the intent and purposes
of the Plan.

 

6.15     Member’s Own Participation

No member of the Administrative Committee may act, vote or otherwise influence a
decision specifically relating to his own participation under the Plan.

 

29


 

6.16       Indemnification

 

(a)           To the extent permitted by the Company’s bylaws and applicable
law, the Company shall indemnify and hold harmless each of the following persons
(“Indemnified Persons”) under the terms and conditions of this section:

 

(1)           The Administrative Committee and each of its members, which, for
purposes of this section, includes any Employee to whom the Administrative
Committee has delegated fiduciary or other duties.

 

(2)           The Board and each member of the Board and any Employer who has
responsibility (whether by delegation from another person, an allocation of
responsibilities under the terms of this Plan document, or otherwise) for a
fiduciary duty, a nonfiduciary settlor function (such as deciding whether to
approve a plan amendment), or a nonfiduciary administrative task relating to the
Plan.

 

(b)           The Company shall indemnify and hold harmless each Indemnified
Person against any and all claims, losses, damages, and expenses, including
reasonable attorney’s fees and court costs, incurred by that person on account
of his or her good faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Company agrees to the settlement.

 

(1)           An Indemnified Person shall be indemnified under this section only
if he or she notifies an Appropriate Person at the Company of any claim asserted
against or any investigation of the Indemnified Person that relates to the
Indemnified Person’s responsibilities with respect to the Plan.

 

(A)          A person is an “Appropriate Person” to receive notice of the claim
or investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.

 

(B)           The notice may be provided orally or in writing. The notice must
be provided to the Appropriate Person promptly after the Indemnified Person
becomes aware of the claim or investigation.  No indemnification shall be
provided under this section to the extent that the Company is materially
prejudiced by the unreasonable delay of the Indemnified Person in notifying an
Appropriate Person of the claim or investigation.

 

(2)           An Indemnified Person shall be indemnified under this section with
respect to attorney’s fees, court costs or other litigation expenses or any
settlement of

 

30


 

such litigation only if the Indemnified Person agrees to permit the Company to
select counsel and to conduct the defense of the lawsuit.

 

(3)           No Indemnified Person shall be indemnified under this section with
respect to any action or failure to act that is judicially determined to
constitute or be attributable to the willful misconduct of the Indemnified
Person.

 

(4)           Payments of any indemnity under this section shall be made only
from insurance or other assets of the Company. The provisions of this section
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or as may be provided by the Company under any by-law,
agreement or otherwise, provided that no expense shall be indemnified under this
section that is otherwise indemnified by the Company or by an insurance contract
purchased by the Company.

 

(5)           Payment of any indemnity under this section that is not exempt
from Code section 409A shall comply with Code section 409A’s requirements for
reimbursement plans, as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv) (or any
successor provision).  For this purpose, (i) the indemnity under this section
shall continue for the Indemnified Person’s lifetime, and, if later, until the
complete disposition of all covered claims, (ii) the amount of expenses
indemnified during one taxable year of an Indemnified Person shall not affect
the amount of expenses indemnified in any other taxable year; (iii) payment of
an indemnity shall be made by the last day of the Indemnified Person’s taxable
year following the taxable year in which the expense was incurred and (iv) the
Indemnified Person’s right to indemnification shall not be subject to
liquidation or exchange for any other benefit.  If, after payment of any amount
to the Indemnified Person pursuant to this provision, it is determined, pursuant
to paragraph (3) above or otherwise, that the Indemnified Person is not entitled
to indemnification, the Indemnified Person shall promptly repay such amount to
the Company.

 

31


 

Article 7. Amendment and Termination

 

7.1         Amendment and Termination

The Company expects the Plan to be permanent, but since future conditions
affecting the Company or any Employer cannot be anticipated or foreseen, the
Company must necessarily and does hereby reserve the right to amend, modify, or
terminate the Plan at any time by action of the Board, except that no amendment
shall reduce the dollar amount permanently credited to a Participant’s account
and any such termination or amendment shall apply uniformly to all
Participants.  The Administrative Committee, in its discretion, may amend the
Plan if it finds that such amendment does not significantly increase or decrease
benefits or costs.  Notwithstanding the foregoing, the Board or the
Administrative Committee may amend the Plan to:

 

(a)           Ensure that this Plan complies with the requirements of Code
section 409A for deferral of taxation on compensation deferred hereunder until
the time of distribution; and

 

(b)           Add provisions for changes to elections as to time and manner of
distributions and other changes that comply with the requirements of Code
section 409A for the deferral of taxation on deferred compensation until the
time of distribution.

 

7.2         Payments Upon Termination

If the Plan is terminated, distributions to Participants and Beneficiaries shall
be made on the dates on which such distributions would be made under the Plan
without regard to such termination, except that payments may, in the discretion
of the Board, be accelerated if:

 

(a)           Accelerated payment is permitted under Treas. Reg. §
1.409A-3(j)(4)(ix) (or any successor provision); or

 

(b)           The Plan is terminated because Participants have become subject to
tax on their deferrals due to the Plan’s failure to satisfy the requirements of
Code section 409A.  Payment to a Participant may not exceed the amount required
to be included in income as a result of such failure.

 

7.3         Reorganization of Employer

In the event of a merger or consolidation of an Employer, or the transfer of
substantially all of the assets of an Employer to another corporation, such
continuing, resulting or transferee corporation shall have the right to continue
and carry on the Plan and to assume all liabilities of the Employer hereunder
without obtaining the consent of any Participant or Beneficiary.  If such
successor shall assume the liabilities of the Employer hereunder, then the
Employer shall be relieved of all such liability, and no Participant or
Beneficiary shall have the right to assert any claim against the Employer for
benefits under or in connection with the Plan.

 

32


 

Article 8. Claims and Appeals Procedures

 

8.1         Application for Benefits

All applications for benefits under the Plan shall be submitted to: Occidental
Petroleum Corporation, Attention: Administrative Committee, 10889 Wilshire
Blvd., Los Angeles, CA 90024.  Applications for benefits must be in writing on
the forms prescribed by the Administrative Committee and must be signed by the
Participant, Beneficiary, spouse, Alternate Payee, or other person claiming
benefits under this Plan (each of which may be “Claimant”).

 

8.2         Claims Procedure for Benefits

 

(a)           If a Claimant believes he is entitled to a benefit, or a benefit
different from the one received, then the Claimant may file a claim for the
benefit by writing a letter to the Administrative Committee or its authorized
delegate.  Any such claim must be made no later than the time prescribed by
Treas. Reg. § 1.409A-3(g) (or any successor provision).

 

(b)           Within a reasonable period of time, but not later than 90 days
after receipt of a claim for benefits, the Administrative Committee or its
delegate shall notify the Claimant of any adverse benefit determination on the
claim, unless special circumstances require an extension of time for processing
the claim. In no event may the extension period exceed 90 days from the end of
the initial 90-day period.  If an extension is necessary, the Administrative
Committee or its delegate shall provide the Claimant with a written notice to
this effect prior to the expiration of the initial 90-day period.  The notice
shall describe the special circumstances requiring the extension and the date by
which the Administrative Committee or its delegate expects to render a
determination on the claim.

 

(c)           In the case of an adverse benefit determination, the
Administrative Committee or its delegate shall provide to the Claimant written
or electronic notification setting forth in a manner calculated to be understood
by the claimant:

 

(1)           The specific reason or reasons for the adverse benefit
determination;

 

(2)           Reference to the specific Plan provisions on which the adverse
benefit determination is based;

 

(3)           A description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

 

(4)           A description of the Plan’s claim review procedures and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review and in accordance with section 8.3.

 

33


 

(d)           Within 60 days after receipt by the Claimant of notification of
the adverse benefit determination, the Claimant or his duly authorized
representative, upon written application to the Administrative Committee, may
request that the Administrative Committee fully and fairly review the adverse
benefit determination.  On review of an adverse benefit determination, upon
request and free of charge, the Claimant shall have reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.  The Claimant shall have the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits.  The Administrative Committee’s (or delegate’s) review
shall take into account all comments, documents, records, and other information
submitted regardless of whether the information was previously considered in the
initial adverse benefit determination.

 

(e)           Within a reasonable period of time, but not later than 60 days
after receipt of such request for review, the Administrative Committee or its
delegate shall notify the Claimant of any final benefit determination on the
claim, unless special circumstances require an extension of time for processing
the claim.  In no event may the extension period exceed 60 days from the end of
the initial 60-day period.  If an extension is necessary, the Administrative
Committee or its delegate shall provide the Claimant with a written notice to
this effect prior to the expiration of the initial 60-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Administrative Committee or its delegate expects to render a final
determination on the request for review.  In the case of an adverse final
benefit determination, the Administrative Committee or its delegate shall
provide to the claimant written or electronic notification setting forth in a
manner calculated to be understood by the Claimant:

 

(1)           The specific reason or reasons for the adverse final benefit
determination;

 

(2)           Reference to the specific Plan provisions on which the adverse
final benefit determination is based;

 

(3)           A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits; and

 

(4)           A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse final benefit determination on
review and in accordance with section 8.3.

 

(f)            If a Claimant’s claim or appeal is approved, any resulting
payment of benefits will be made no later than the time prescribed for payment
of benefits by Treas. Reg. § 1.409A-3(g) (or any successor provision).

 

34


 

8.3         Limitations on Actions

 

All decisions made under the procedure set out in this Article shall be final
and there shall be no further right of appeal.  No person may initiate a lawsuit
before fully exhausting the claims procedures set out in this Article, including
appeal.  To provide for an expeditious resolution of any dispute concerning a
claim for benefits that has been denied and to ensure that all evidence
pertinent to such claim is available, no lawsuit may be brought contesting a
denial of benefits more than the later of:

 

(a)           180 days after receiving the written response of the
Administrative Committee to an appeal; or

 

(b)           365 days after an applicant’s original application for benefits.

 

35


 

Article 9. General Provisions

 

9.1         Unsecured General Creditor

The rights of a Participant, Beneficiary, Alternate Payee or their heirs,
successors, and assigns, as relates to any Company or Employer promises
hereunder, shall not be secured by any specific assets of the Company or any
Employer, nor shall any assets of the Company or any Employer be designated as
attributable or allocated to the satisfaction of such promises.

 

9.2         Trust Fund

The Company shall be responsible for the payment of all benefits provided under
the Plan.  At its discretion, the Company may establish one or more trusts, with
such trustees as the Board or Administrative Committee may approve, for the
purpose of providing for the payment of such benefits.  Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.  No assets shall be
transferred to a trust if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b).

 

9.3         Nonassignability

 

(a)           Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, hypothecate or convey in advance of actual receipt the amount, if any,
payable hereunder, or any part thereof, or interest therein which are, and all
rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

(b)           Notwithstanding subsection (a), the right to benefits payable with
respect to a Participant pursuant to a Qualified Divorce Order may be created,
assigned, or recognized. The Administrative Committee shall establish
appropriate policies and procedures to determine whether a Divorce Order
presented to the Administrative Committee constitutes a qualified Divorce Order
under this Plan, and to administer distributions pursuant to the terms of
Qualified Divorce Orders.  In the event that a Qualified Divorce Order exists
with respect to benefits payable under the Plan, such benefits otherwise payable
to the Participant specified in the Qualified Divorce Order shall be payable to
the Alternate Payee specified in such Qualified Divorce Order.

 

9.4         Release from Liability to Participant

A Participant’s right to receive benefits under the Plan shall be reduced to the
extent that any portion of the account maintained for the Participant has been
paid or set aside for payment

 

36


 

to an Alternate Payee pursuant to a Qualified Divorce Order.  The Participant
shall be deemed to have released the Company and the Plan from any claim with
respect to such amounts in any case in which: (a) the Company, the Plan, or any
Plan representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts; and (b) the Participant fails to obtain an
order of the court in the proceeding relieving the Company and the Plan from the
obligation to comply with the judgment, decree or order.

 

9.5         Employment Not Guaranteed

Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to be
retained in employment with the Company or any Employer.  Accordingly, subject
to the terms of any written employment agreement to the contrary, the Company
and Employer shall have the right to terminate or change the terms of employment
of a Participant at any time and for any reason whatsoever, with or without
cause.

 

9.6         Gender, Singular & Plural

All pronouns and any variations thereof shall be deemed to refer to the
masculine or feminine as the identity of the person or persons may require.  As
the context may require, the singular may be read as the plural and the plural
as the singular.

 

9.7         Captions

The captions of the articles, sections, and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

9.8         Validity

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.

 

9.9         Notice

Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the
Company.  Such notice shall be deemed given as to the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

9.10       Applicable Law

The Plan shall be governed by and construed in accordance with Code section 409A
(or any successor provision), and any regulations promulgated thereunder, to the
extent applicable, and in accordance with the laws of the State of California to
the extent such laws are not preempted by ERISA.

 

37


 

IN WITNESS WHEREOF, Occidental Petroleum Corporation has caused its duly
authorized officer to execute this document this        day of
                      , 2008.

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By

 

 

 

Martin A. Cozyn

 

 

Executive Vice-President, Human Resources

 

38


 

EXHIBIT A

 

 

Participants with pre-October 4, 2004 Retainer Agreements

 

 

Participant

 

Status on November 1, 2008

 

Payment Commencement Year

(for Participants with account
balances)

 

 

 

 

 

Axelson, Jr., C.J.

 

Retired; no account balance

 

 

N/A

 

 

 

 

 

 

Doucet, M.J.

 

Retired with account balance

 

 

2009

 

 

 

 

 

 

Freund, M.C.

 

Retired; no account balance

 

 

N/A

 

 

 

 

 

 

Hull Jr., C.W.

 

Retired with account balance

 

 

2008

 

 

 

 

 

 

Hurst III, J.L.

 

Retired with account balance

 

 

2007

 

 

 

 

 

 

Leach, A.R.

 

Active

 

 

2010

 

 

 

 

 

 

Lorraine, R.A.

 

Retired with account balance

 

 

2008

 

 

 

 

 

 

Oenbring, P.R.

 

Retired; no account balance

 

 

N/A

 

 

 

 

 

 

Vincent, P.G.

 

Active

 

 

2009

 

 

 

 

 

 

Watkins, A.A.

 

Deceased; no account balance

 

 

N/A

 

39


 

EXHIBIT B

 

 

Participants with post-October 3, 2004 Retainer Agreements

 

 

Participant

 

Status on
November 1, 2008

 

Payment Commencement
Year
(for Participants with
account balances)

 

 

 

 

 

Allen, J.M.

 

Retired with account balance

 

 

2008

Bullock, B.J.

 

Retired; no account balance

 

 

N/A

LaBelle, D.E.

 

Retired with account balance

 

 

2009

Loving, R.P.

 

Retired; no account balance

 

 

N/A

Schmitt, R.H.

 

Retired; no account balance

 

 

N/A

Tayburn, J.W.

 

Retired; no account balance

 

 

N/A

 

40